ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's amendment filed on 7/28/2021 has been entered.  No claims have been amended.  Claims 73 and 87 have been cancelled.  No claims have been added.  Claims 59-72 and 74-86 are still pending in this application, with claims 59, 64, 68, and 72 being independent.



Allowable Subject Matter
Claims 59-72 and 74-86 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 59, the claim is allowable for the same reasons previously discussed in Section 32 of the Non-Final Rejection mailed 1/4/2021 and maintained in Section 11 of the Final Rejection mailed 4/16/2021 and Section 10 of the Final Rejection mailed 7/19/2021.

Claims 61-63 depend on Claim 59.

Regarding claim 64, the claim is allowable for the same reasons discussed above with regards to Claim 59.

Claims 65-67 depend on Claim 64.

Regarding claim 68, the claim is allowable for the same reasons previously discussed in Section 36 of the Non-Final Rejection mailed 1/4/2021 and maintained in Section 15 of the Final Rejection mailed 4/16/2021 and Section 14 of the Final Rejection mailed 7/19/2021.

Claims 69-71 depend on Claim 68.

Regarding claim 72, the claim is allowable for the same reasons discussed above with regards to Claim 68.

Claims 74-86 depend on Claim 72.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875